DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11676023, 60774586, 60775816, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 11676023 does not provide any mention of the claims 11, 21 “motor” and contains no details about a robot. Application 60774586 also does not provide any support for the specialized “robot”, “control unit”, or the “instrument tracking marker” as in claims 11, 21. Application 60775816 has no support for any specialized “robot” as in claim 11. As such, the instant application is not entitled to the priority date of these applications and is given consideration for the effective filing date of August 13, 2007 (which corresponds to application 11838027), as 11838027 discloses a species of the claimed invention. However, due to the new matter rejection under 35 USC 112(a) described as follows, the instant claims are not entitled to any priority claim and the effective filing date becomes August 24, 2018. 

Claim Objections
Claims 11, 17, and 21 are objected to because of the following informalities:  
Claim 11, line 12, “anatomical target” should be –the anatomical target—to maintain antecedent basis.
Claim 17 is objected to for having extra text after the end punctuation “[support in paragraph 0008]”.
Claim 21, line 11, “anatomical target” should be –the anatomical target—to maintain antecedent basis.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 11 and 21, the broadening limitation “the control unit being configured (i) to calculate the position of [the] anatomical target based on the patient marker and the position of the instrument relative to the anatomical target based on the instrument tracking marker” is considered to be directed towards a genus of tracking systems using tracking markers. One of ordinary skill would recognize such systems may operate with a variety of energy or wavelength modalities including but not limited to ultrasound, optical, x-ray, radio. In Applicant’s original disclosure, the claims were limited to active type markers (i.e. “emitted” signals from the instrument tracking marker). As disclosed, the covered modalities are optical emission (par. 0044) and radio emission (par. 0002, 0008-0011). There is no disclosure with regard to using other types of tracking system, e.g. radiopaque (X-ray)- or ultrasound- based tracking systems. Further, although reflective type mode is briefly mentioned in par. 0044, only a receiver arrangement is specified in Fig. 1 (receivers 12) which requires active type transmitter markers. As such, Applicant only has sufficient disclosure for active type (emission/transmitter), radio (RF) or optical markers. Since Applicant is now claiming a genus and only has support for a subset of the genus (i.e. species), the portion of the genus lacking support in the original disclosure is considered to be new matter. As such, the broadening amendment is impermissible because Applicant has not demonstrated sufficient possession of the complete genus.

Claim Rejections - 35 USC § 112(b)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, line 11-12, “the position of an instrument based on the instrument tracking marker” is confusing because “position” has been undefined with respect to a frame of reference. During examination, it is assumed that the position of the instrument is with respect to the anatomical target (analogous to claim 11).

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-18, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20080154389 to Smith (application 11838027 included in the priority claim for this application, but is no longer entitled to the priority date due to the new matter 35 USC 112(a) rejection above, published June 26, 2008 and therefore available as prior art). 
Figure 1, Figure 11 are identical to the instant application and Smith teaches a species of the claimed invention (i.e. RF transmitters as the tracking markers) and therefore necessarily anticipate the claim.



In efforts to advance prosecution, multiple rejections are being entered.
Claims 11, 13-16, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0197896 to Moll.

    PNG
    media_image1.png
    480
    643
    media_image1.png
    Greyscale

Regarding Claim 11, Moll discloses a system for performing a medical procedure, comprising:
a robot comprising:
		an instrument (instrument 18, fig. 2) having an instrument tracking marker (EM field receiver 402, Fig. 112A; par. 0217-0218);
		a patient marker adapted to be attached to an anatomical target of a patient (as shown by registered tissue target 418 in Fig. 113 on the anatomical model 414, the model was registered with patient markers being inserted/attached to the anatomy and imaged at the same time, as in Figs. 137-138, 143 localization device);
		an end effectuator element, the end effectuator element configured to securely hold the instrument that is to be positioned at a selected location (movable support arm assembly 26 with instrument 18, fig. 2; par. 0130);
		a motor assembly configured to move the end effectuator element in each one of the x, y, and z directions (motorized joints 34, fig. 3; par. 0132); and 
		a control unit operatively coupled to the motor assembly, the control unit supplying signals to the robot to cause the motor assembly to selectively move the effectuator element along the x, y, and z directions (the system automatically drives the instrument to a target x, y, z destination, par. 0234; automatically follow a planned trajectory based off of a sensed position of the effectuator element, par. 0411), the control unit being configured (i) to calculate the position of the anatomical target based on the patient marker (using the anatomical model generated from Fig. 143 and localization data, the catheter position is registered to the anatomy target 418 as in Fig. 113) and the position of the instrument (402, 404, fig. 112A, 112B, par. 0217) relative to the anatomical target based on the instrument tracking marker (position data 434, computers 400, 422, fig. 111), (ii) display a position of the instrument with respect to a patient’s body based on the calculated positions of the patient sensor and the instrument tracking marker (416, 418, fig. 113), and (iii) to control actuation of the motor assembly (instrument is driven along a planned trajectory, par. 0234, 0411). 
Moll does not disclose a transmitter affixed to the instrument for tracking the location of the instrument with respect to a receiver position, as disclosed by Applicant in Fig. 1.  Instead, Moll relies on magnetic coils affixed to the instrument that receive signals from a transmitter (404, fig. 112B; par. 0217; localization device 509, Fig. 143). It is noted that the claim does not specify the tracking modality and Moll’s magnetic coils as the tracking markers read on the claim.

    PNG
    media_image2.png
    467
    525
    media_image2.png
    Greyscale


Regarding Claim 13, Moll further teaches wherein a position signal is generated to provide the position of the instrument (position data 434, fig. 111).
Regarding Claim 14, as in the proposed combination of Ferre and Moll for claim 12 above, the position signal is generated by an optical sensor.
Regarding Claim 15, Moll teaches wherein the position of the surgical instrument is determined relative to a reference position (relationship between transmitter and receiver, as in Figs. 112A, 112B; the position of the transmitter 406 is the reference position). 
Regarding Claim 16, Moll further teaches a display configured to show the location of the instrument relative to a patient (as in Fig. 113 using the workstation as shown in Fig. 1).
Regarding Claim 20, Moll further teaches wherein the end effector element comprises a guide tube and the instrument is configured to be received into the guide tube (instrument 18 is fed through tubes 30, 48, Fig. 6).
Claims 21 and 23 are rejected for the same reasoning as in Claims 11 and 20 above, respectively. Moll further teaches wherein the control unit is configured to “automatically position and rigidly hold the end effectuator along a planned trajectory for the instrument” (instrument is automatically driven along a planned trajectory, par. 0234, e.g. “master following mode” as in par. 0411, the control unit also implement safety commands to rigidly “freeze” along a trajectory, as in par. 0229).

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.















Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197896 to Moll in view of US 6,738,656 to Ferre.
Regarding Claim 12, Moll further teaches magnetic sensors (406, fig. 112B, par. 0217) but is silent with respect to optically guided. Ferre teaches magnetic guidance and optical guidance (laser or LED, col. 5, lines 3-6). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the magnetic guidance of Moll with the optical guidance of Ferre because they are known functional equivalents as indicated by Ferre and only predictable results would occur in such a combination. For example, one of ordinary skill would choose optical guidance to prevent electromagnetic interference.

Claims 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197896 to Moll in view of US 20060142657 to Quaid.
Regarding Claim 17, Moll further teaches wherein the instrument includes a tracker to indicate the position of the instrument (par. 0217-0218 teaches multiple sensors). However, Moll does not teach wherein tracking markers are positioned on the end effectuator. 
Quaid teaches a robotic arm to position an instrument, wherein tracking markers are positioned on the end effectuator (45, 47, fig. 2A, 6B) and also on the instrument (49, fig. 7) in order to track the position of each (par. 0133) relative to a patient (anatomy tracker 43, as in Fig. 1). The markers are active LEDs and signal is detected by a receiver 40 (as in Fig. 1, par. 0132).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide markers on the end effector of Moll as taught by Quaid to be useful for tracking the relative positions of the robot arm/end effectuator relative to the patient for precise positioning. 
Regarding Claim 18, Moll further teaches a display to show a position of the end effectuator element relative to a patient (as in Fig. 113 using the workstation shown in Fig. 1). Also the intended use of Quaid (23, Fig. 1) is to provide image-guidance with tracked effectuator element on a display.
Claim 22 is rejected for the same reasoning as in Claim 17 above.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 11-18, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10172678. Although the claims at issue are not identical, they are not patentably distinct from each other because all features are identical except for in Claim 11, the control unit being operatively coupled to the motor assembly instead of the patented control unit being operatively coupled to the robot. However, the motor assembly is part of the robot and therefore, being operatively coupled to the motor assembly necessarily operatively couples the control unit to the robot. One of ordinary skill in the art at the time of the invention would have found it obvious to operatively connect any electronic parts of an assembly to a control unit (i.e. a processor) in order to provide a control function to the electronic components. Therefore, these claims present double patenting with the conflicting claims. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-18, 20-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of Patent No. 9782229.
The patented invention is narrower in scope than the instant claims. As such, one in possession of the patented invention would necessarily be in possession of the instant invention (anticipatory double patenting).  Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-18, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,078,685. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 11 is nearly identical to the patented claim 1. All features are identical except for in Claim 11, the control unit being operatively coupled to the motor assembly instead of the patented control unit being operatively coupled to the robot. However, the motor assembly is part of the robot and therefore, being operatively coupled to the motor assembly necessarily operatively couples the control unit to the robot. One of ordinary skill in the art at the time of the invention would have found it obvious to operatively connect any electronic parts of an assembly to a control unit (i.e. a processor) in order to provide a control function to the electronic components. Therefore, these claims present double patenting with the conflicting claims. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-18, 20-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. 8,010,181 in view of US 2007/0197896 to Moll.
The conflicting claims of ‘181 are directed towards the same inventive system of the instant application.  ‘181 does not claim the motor assembly and control unit capable of moving the medical instrument along independent x, y, and z directions of the instant application.  
However, Moll discloses a system for performing an invasive medical procedure, comprising:
a robot having an effectuator element, the effectuator element configured and arranged to securely hold an instrument that is to be positioned at a desired position within a patient’s body (movable support arm assembly 26 with instrument 18, fig. 2; par. 0130);
a motor assembly that is mounted on the robot, and that is configured and arranged to move the effectuator element in an x, y, and z direction independently of movement in the other of one of the x, y, and z directions beings perpendicular to each other (motorized joints 34, fig. 3; par. 0132); and
a control unit that is capable of being operatively coupled to the motor assembly, the control unit supplying signals to the motor assembly to cause the motor assembly to selectively move the effectuator element along the x, y, and z directions (control system, par. 0132), the control unit being configured and arranged (i) to calculate the position of a transmitter by analysis of signals emitted by a transmitter that is affixed to the instrument (position data 434, computers 400, 422, fig. 111), (ii) to allow a position of the instrument with respect to a patient’s body to be shown on a display (416, 418, fig. 113), and (iii) to control actuation of the motor assembly by means of the analyzed signals (instrument is driven along a planned trajectory, par. 0234, 0411).
Therefore, one of ordinary skill in the art at the time of invention would have found it obvious to combine the motor assembly and control unit teachings of Moll into the patented claims of ‘181 to arrive at the claimed invention, in order to achieve the predictable result of robotic guidance to a target location. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-18, 20-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 8,219,177.
The patented invention is narrower in scope than the instant claims. As such, one in possession of the patented invention would necessarily be in possession of the instant invention (anticipatory double patenting).  Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-18, 20-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,219,178.
The claimed scope of ‘178 includes all of the limitations of the instant application and therefore reads on the instantly claimed invention. The '178 claims are narrower in scope (i.e. “two or more transmitters” instead of “at least one transmitter”) than the instant claims and therefore necessarily read on the claimed invention (anticipatory double patenting). Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Response to Arguments












Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach “an instrument having an instrument tracking marker” and also “the control unit being configured (i) to calculate the position of anatomical target based on the patient marker and the position of the instrument relative to the anatomical target based on the instrument tracking marker (ii) display a position of the instrument with respect to a patient’s body based on the calculated positions of the patient sensor and the instrument tracking marker, and (iii) to control actuation of the motor assembly” of claims 11 and 21. Applicant also argues that the prior art does not teach wherein the control unit is configured to “automatically position and rigidly hold the end effectuator along a planned trajectory for the instrument” as in claim 21. However, Moll teaches all these features as detailed in the rejections of claims 11 and 21 above. Examiner also notes the claims were broadened in the amendment which triggered a new matter rejection and a new prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799